EXHIBIT G
TLP: WHITE

» U.S. Department of Homeland Security Seal. United
States Computer Emergency Readiness Team US-
CERT

Advisory (ICSA-17-124-01)
Hikvision Cameras

Original release date: May 04, 2017
Legal Notice

All information products included in http://ics-cert.us-cert.gov are provided “as is" for informational purposes only.
The Department of Homeland Security (DHS) does not provide any warranties of any kind regarding any
information contained within. DHS does not endorse any commercial product or service, referenced in this
product or otherwise. Further dissemination of this product is governed by the Traffic Light Protocol (TLP)
marking in the header. For more information about TLP, see http://www.us-cert.gov/tlp/.

 

CVSS v3 10.0

ATTENTION: Remotely exploitable/low skill level to exploit.

Vendor: Hikvision

Equipment: Cameras

Vulnerabilities: Improper Authentication, Password in Configuration File
AFFECTED PRODUCTS

Hikvision reports that the following cameras and versions are affected:

e DS-2CD2xx2F-| Series
o V5.2.0 build 140721 to V5.4.0 build 160530

e DS-2CD2xx0F-| Series
o V5.2.0 build 140721 to V5.4.0 Build 160401

e DS-2CD2xx2FWD Series
o V5.3.1 build 150410 to V5.4.4 Build 161125

e DS- 2CD4x2xFWD Series
o V5.2.0 build 140721 to V5.4.0 Build 160414

e DS-2CD4xx5 Series
o V5.2.0 build 140721 to V5.4.0 Build 160421

e DS-2DFx Series
o V5.2.0 build 140805 to V5.4.5 Build 160928

e DS-2CD63xx Series
o V5.0.9 build 140305 to V5.3.5 Build 160106

IMPACT TLP:WHITE
Successful exploitation of these vulnerabilities could lead to a malicious attacker escalating his
or her privileges or assuming the identity of an authenticated-user and obtaining Sensitive data.
MITIGATION

Hikvision has released updates to mitigate the improper authentication vulnerability in cameras
sold through authorized distributers. Hikvision has not mitigated the password in configuration
file. vulnerability.

However, Hikvision is aware of. so-called “grey market” cameras which are sold via unauthorized
‘channels. These cameras often use unauthorized firmware created by sources outside of
Hikvision: In the case of these “grey market” devices, updating the firmware may result in
converting the. camera’s interface back to its original state. Users of “grey market" cameras who
cannot update due to this unauthorized firmware will still be susceptible to these vulnerabilities.

In the Hikvision Unauthorized Distributors Notice, Hikvision encourages users to use devices
sold by authorized distributers rather than so-called. “grey market” devices. Hikvision’s.
Unauthorized Distributors Notice can be found at the following location:

htto-/Awww.hikvision.com/us/about.aspx?stat=1&c_kind=293&c_kind2=10631
North American models of Hikvision cameras which can be fixed and their updated firmware
-versions. are listed below:

e DS-2CD2xx2F-1 Series

o V5.4.5 build 170123 and later

DS-2CD2xx0F-|. Series

o V5.4.5 Build 170423 and later

DS-2CD2xx2FWD Series

o V5.4.5 Build 170124 and later

DS- 2CD4x2xFWD Series

o V¥5.4.5 Build 170228 and later

DS-2CD4xx5 Series

o V§.4.5 Build 170302 and later

DS-2DFx Series.

o. V5.4.9 Build 170123 and later

DS-2CD63xx Series

eo V5.4.5 Build 170206 and later.

These updates are available for download at the following location:

hitp:/Awww. hikvision.com/us/about_10805.html

More information can be found by visiting Hikvision’s Vulnerability Notice:
http:/Avww.hikvision.com/us/about_10807.htmi

For Chinese-language domestic cameras, Hikvision also provides on-site tours or remote
support in addition to the updated firmware listed above.

Hikvision also states that device models and firmware upgrade procedures may differ between
regions. These policies will be communicated to users through Hikvision.

NCCIC/ICS-CERT recommends that users ‘take defensive measures to minimize the risk of
exploitation of these vulnerabilities. Specifically, users should:

 

 

 

 
¢ Minimize network exposure for all control system devices and/or systems, and ensure that
they are not accessible from the Internet.

« Locate control system networks and remote devices behind firewalls, and isolate them from
the business network..

e When remote access is required, use. sécure methods, such as Virtual Private Networks
(VPNs), recognizing that VPNs may have vulnerabilities and Should be updated to the most
‘current version available. Also recognize that VPN is only-as secure as the connected
devices.

ICS-CERT reminds organizations to perform proper-impact analysis and risk assessment prior

‘to deploying defensive measures. .

ICS-CERT also provides a section for control systems security recommended practices on.the
ICS-CERT web page. Several recommended ptactices are available for reading and download,
‘including Improving Industrial Control Systems Cybersecurity with Defense-in-Depth. Strategies.

Additional mitigation guidance and recommended practices are publicly available i in the
ICS-CERT Technical Information Paper, ICS-TIP-12-146-01B--Targeted Cyber Intrusion
Detection and Mitigation: Strategies, that is available for download from the ICS-CERT web site.

Organizations observing any suspected malicious activity should follow their established internal.
procedures and report their findings to. ICS-CERT for tracking and correlation against other
incidents.

In addition, ICS-CERT recommends that users take the following measures to. protect
themselves from social engineering attacks:

1. Do not click web links or open unsolicited attachments in email messages.
2. Refer to Recognizing and Avoiding Email Scars for mare information on avoiding email
scams.

3. Refer to Avoiding Social Engineering and Phishing Attacks for more information on social
enginéering attacks.

No known public exploits specifically target these vulnerabilities.
VULNERABILITY OVERVIEW.
IMPROPER AUTHENTICATION CWE-287

The improper authentication vulnerability‘occurs when an application does not adequately or
correctly authenticate users. This may allow a malicious user to escalate his or her privileges on
the system and gain access'to sensitive information.

CVE-2017-7921 has been assigned to this vulnerability. A CVSS v3 base score of 10.0 has
been assigned; the CVSS vector siring is (AV:N/AC:L/PR:N/UL:N/S:C/C:HAI: H/A:H).

PASSWORD IN CONFIGURATION FILE CWE-260

The password in configuration file vulnerability could allow a malicious user to escalate.
privileges or assume the identity of another user and access sensitive information.

CVE-2017-7923 has been assigned to this vulnerability. A CVSS v3 base score of 8.8 has been
assigned; the CVSS vector string is (AV:N/AC:L/PR:L/ULN/S: U/C:H/I:HIA;H).

RESEARCHER
IPcamtalk user “Montecrypto” identified these vulnerabilities.
‘BACKGROUND

Critical infrastructure Sector(s): Critical Manufacturing and others

 

 

 
 

Countries/Areas Deployed: Worldwide

Company Headquarters Location: China

Contact Information

For any questions related to this report, please contact the NCCIC at:
Email: NCCICCUSTOMERSERVICE@hg.dhs.gov

Toll Free: 1-888-282-0870 7

For industrial control-systems cybersecurity information: http://ics-cert.us-cert.gov
or incident reporting: https://ics-cert.us-cert.gov/Report-Incident?

The NGCIC continuously strives to improve its. products and services. You can help by choosing one of the links.
below to provide feedback about this product.

 

 
